Citation Nr: 1121562	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-18 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to service connection for gout.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to December 1970 and from November 2001 to September 2002.  He also appears to have had service in the United States Army National Guard, the United States Army Reserve, and the United States Air Force Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the benefits sought on appeal.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.

A hearing was held on January 11, 2011, in Wichita, Kansas, before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

Following the RO's most recent adjudication of the case in an April 2009 Statement of the Case (SOC), the Veteran submitted additional evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

The Board also notes that the Veteran's appeal originally included the issues of entitlement to service connection for rosacea, chronic bronchitis, a bilateral hip disorder, arthritis of the bilateral hands, hypertension, arthritis of the knees, gastroesophageal reflux disease, memory loss, and body fatigue/pain.  However, the Veteran did not submit a substantive appeal for those particular issues following the issuance of the April 2009 statement of the case.   In fact, his May 2009 VA Form 9 indicated that he was not appealing the issues of entitlement to service connection for bilateral hearing loss, sleep apnea, gout, and tinnitus.  Accordingly, the issues of entitlement to service connection for rosacea, chronic bronchitis, a bilateral hip disorder, arthritis of the bilateral hands, hypertension, arthritis of the knees, gastroesophageal reflux disease, memory loss, and body fatigue/pain no longer remain in appellate status, and no further consideration is required.

The issues of entitlement to service connection for tinnitus, sleep apnea, and gout will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran was found to have bilateral hearing loss on an extended active duty examination in June 1999, and thus, he had bilateral hearing loss that preexisted his second period of active service.

3.  The Veteran has been shown to currently have bilateral hearing loss that is related to aggravation of his preexisting disorder during a period of active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, bilateral hearing loss was aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131 1153, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and to assist claimants in substantiating a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  However, in the decision below, the Board has granted service connection for bilateral hearing loss, and therefore, the benefit sought has been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


II.  Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards must be converted to ISO-ANSI standards.  

Active Duty for Training (ACDUTRA) is defined as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22).  Service connection may be granted for injury or disease incurred while on ACDUTRA.  38 U.S.C.A. § 101(24).  Inactive Duty for Training (INACDUTRA), by comparison, is defined as other than full-time training performed by Reserves.  38 U.S.C.A. § 101(23).  Service connection may be granted for injuries incurred while on INACDUTRA, but not for disease.  38 U.S.C.A. § 101(24).  

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003.  

In Wagner v. Principi, the Federal Circuit Court held that, when no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, according to the Federal Circuit Court in Wagner, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  See id.; see also VAOPGCPREC 3-2003.  The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096).  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

If a condition is noted at the time of service entrance, a veteran is not entitled to the presumption of soundness.  Id.  Under such circumstances, service connection is warranted if the preexisting disorder was aggravated by a veteran's active service.  A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  A veteran has the burden of showing that there was an increase in disability.  See Wagner, 370 F.3d at 1096.  

Aggravation of a preexisting injury may not be conceded where the disability underwent no increase in severity during service, on the basis of all the medical evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service-connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  Similarly, temporary or intermittent flare-ups of the preexisting disorder during service are not sufficient to be considered aggravation unless the underlying disability (as contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  

If the preexisting disorder underwent an increase in severity during service, clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation.  Such evidence includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  

With regard to Reserve and National Guard service, the presumption of sound condition does not apply if an entrance examination was not performed prior to a period of ADT or IADT.  When an entrance examination was not performed, "there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based."  Moreover, the presumption of aggravation is not applicable to a claimant seeking service connection for a period of ADT or IADT.  Service connection will only be warranted if the evidence shows "both that a worsening of the condition occurred during the period of active duty for training and that the worsening was caused by the period of active duty for training." Smith v. Shinseki, 24 Vet. App. 40 (2010).

"Aggravated" in this context, means that a claimant will have qualifying active service to be a "veteran," if the evidence establishes that "he experienced a permanent increase in disability beyond the natural progress of that disease or injury" during a period of ADT.  The claimant, rather than VA, bears the burden of proof in establishing both that (1) "the preexisting disability worsened in service" and (2) "that such worsening was beyond the natural progression of the disease."  The presumption of aggravation does not apply, but "the benefit of the doubt standard applies to the question of veteran status."  Donnellan v. Shinseki, 24 Vet. App. 167 (2010).

For sake of reference, the Board notes that a "PULHES" profile in service records reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for 
for bilateral hearing loss.  He served on his first period of active duty service from February 1969 to December 1970.  His February 1969 enlistment examination included audiometry testing showing hearing acuity as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 0
0
5
--
0
LEFT
0
0
5
--
0

He also underwent a flight physical examination in August 1969.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15 
20
20
20
30
LEFT
10
10
15
20
20

During his discharge physical examination, the Veteran denied having a medical history of hearing loss and ear trouble.  An audiometry test at that time showed hearing acuity as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
0 
5
5
--
0
LEFT
5
0
0
--
5

After his initial period of active duty service, it appears that he was transferred to the United States Army Reserve.  A June 1972 enlistment examination later indicates that the Veteran enlisted in the United States Army National Guard.  He denied having a medical history of hearing loss and ear trouble at that time, and on the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
15 
5
20
15
5
LEFT
10
5
5
10
10

The Veteran subsequently enlisted in the United States Air Force Reserve.  At the time of his May 1982 enlistment examination, the Veteran denied having a medical history of hearing loss.  An audiometry test showed hearing acuity as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
0
5
15
5
5
LEFT
5
0
20
25
15

At a May 1986 periodic physical examination, the Veteran marked that he did not know if he had hearing loss.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
20
10
15
LEFT
0
5
5
25
30

In addition to the audiometry test results, the examining physician noted that the Veteran had been treated for an ear infection in 1985.  The assessment was total hearing loss in both ears with, 115 dB from 3000 to 6000 hertz.  An H-1 profile was assigned, and the Veteran was advised to wear ear plugs when working around noise.  

At a June 1990 periodic physical examination, the Veteran once again indicated that he did not know whether he had hearing loss.  He handwrote that he worked in radio and used headsets four hours per day.  An audiometry test showed hearing acuity as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
10
30
20
20
LEFT
0
5
25
25
40

An H-1 profile was assigned.  

At a September 1995 periodic physical examination, the Veteran noted that he had a history of hearing loss.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
35
25
25
LEFT
15
10
30
40
50

Based on these results, an assessment of high frequency hearing loss was made, and an H-2 profile was assigned.  

Based on the foregoing, the evidence shows that hearing loss did not manifest during the Veteran's first period of active duty service.  Instead, there is evidence that he later developed hearing loss.  In this regard, the June 1990 and September 1995 audiometry test results for the left ear meet the criteria to be considered a hearing loss for VA purposes under 38 C.F.R. § 3.385.  The record does not, however, establish that the hearing loss was caused by an injury or disease during active duty for training (ACDUTRA) or an injury during inactive duty for training (INACDUTRA) while he was serving in the United States Air Force Reserve.  The Veteran did testify at his January 2011 hearing that he had significant noise exposure as a "ramp rat" during his Reserve service.  The Board finds it significant, however, that the periodic service examinations do not reflect such complaints.  Rather, at a June 1990 periodic physical examination, he described noise exposure in his civilian career.  Moreover, the corresponding question of whether the worsening was caused by noise exposure during a period of service is not a medical issue capable of lay observation.  As such, this question may not be competently addressed by lay evidence.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  

Nevertheless, the Veteran was activated for a second period of active duty beginning in November 2001.  In June 1999, he underwent an "extended active duty examination."  The Board finds that the June 1999 examination is equivalent to a service entrance examination.  

At the June 1999 examination, the Veteran reported having a history of hearing loss.  An audiometry test showed hearing loss as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
15
35
35
35
LEFT
5
15
35
35
55

The assessment was moderate, high frequency hearing loss in both ears.  An H-2 PULHES profile was assigned.  

In light of the June 1999 examination results, the Board finds that hearing loss was noted at entrance into active duty service in November 2001.  Therefore, the Veteran is not entitled to the presumption of sound condition for this period of active duty.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Thus, the remaining question is whether his preexisting hearing loss was aggravated by his military service.

On this issue, the Board finds that the most probative evidence consists of a September 2002 discharge examination.  Specifically, the discharge examination shows that the Veteran complained of a history of noise exposure on the "flightline-->decreased hearing."  It was also noted that he had just returned from Afghanistan on a 10 day temporary duty assignment (TDY).  An audiometry test showed hearing acuity as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
25
45
30
40
LEFT
0
15
40
40
55
 
The diagnosis was subjective hearing loss, and an H-3 PULHES profile was assigned.  

In comparing the audiometry results from June 1999 and September 2002 examinations, the Board finds that there was a threshold shift in many frequencies.  The Veteran's "H" PULHES profile was also changed from H-2 to H-3, which indicates a worsening of the disability.  See Odiorne, 3 Vet. App. at 457.  

There is no evidence otherwise showing that the Veteran's preexisting hearing loss was not aggravated by service.  To the contrary, the remaining hearing evaluation results, which were performed during the Veteran's subsequent service, tend to reflect further threshold shifts in his hearing acuity.  

For example, in September 2004, the Veteran completed a medical history questionnaire in which he denied a history of non-military job or hobby involving exposure to loud noise.  A hearing test at that time indicates that the Veteran had an ear, nose, and throat (ENT) problem.  Audiometry test results as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
15
35
50
55
LEFT
-10
15
45
35
35

The following year, in September 2005, the Veteran underwent another audiometry test, which showed hearing acuity as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
20
50
40
45
LEFT
5
20
40
45
65

An October 2006 audiometry test also showed hearing acuity as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
0
20
45
30
40
LEFT
0
15
40
45
55

Finally, at his January 2007 retirement examination, the Veteran reported having a history of hearing loss while on active duty for which he did not seek medical care, but for which he intended to seek VA benefits for hearing loss and tinnitus.  

The Board finds that the evidence after the Veteran's discharge from active duty service in September 2002 further supports a finding that the Veteran's hearing loss underwent a permanent increase in severity.  There is no indication that the increase was due to the natural progress of the condition.  

For the foregoing reasons, the Board finds that the evidence is at least in a state of relative equipoise in showing that the Veteran had hearing loss prior to his second period of active duty service and that his hearing loss was aggravated by his active military service.  Furthermore, the Veteran's hearing acuity was shown during service to meet the requirements to be considered a disability for VA purposes under 38 C.F.R. § 3.385.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for bilateral hearing loss is warranted. 


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for bilateral hearing loss is granted.


REMAND

Upon review, the Board finds that further development is necessary on the claims of service connection for tinnitus, sleep apnea, and gout.  

As previously noted, the Veteran had multiple periods and types of service.  However, the dates of his service in National Guard and Reserve have not been verified.  Therefore, the RO should attempt to verify all of the dates of the Veteran's periods of service.

Furthermore, the Veteran's service treatment records appear to be incomplete.  The Board notes that the RO did request the Veteran's complete service treatment records.  However, all available records were forwarded to the RO.  The Record Management Center (RMC) also indicated that there were no service treatment records available for the Veteran.  The Veteran did submit some additional records, but the RO concluded that the service treatment records for the Veteran's service in the United States Air Force Reserve, including his period of active duty service from November 2001 to September 2002, were unavailable.  

The VA Adjudication Procedure Manual indicates that the records may not be where they are supposed to be because of delays in forwarding records from one point to another.  It is also possible that the records might never have left the separation center or treating facility or that the records might be in the Veteran's possession. See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii.  Thus, the Board notes that the requests for the Veteran's service treatment records may have been unsuccessful due to the delay of records migration between the Air Force, the Army, the National Guard, the Records Management Center (RMC), and the National Personnel Records Center (NPRC). Therefore, the RO should make an additional attempt to obtain and associate with the claims file the Veteran's complete service treatment records.

In addition, the Veteran testified at his January 2011 hearing that he had sought treatment through his wife's insurance from private medical care providers.  He identified his primary doctor as Dr. D.M. (initials used to protect the Veteran's privacy) in Shawnee Mission, Kansas.  Upon remand, the RO must take all appropriate action to attempt to obtain all outstanding private treatment records, including, but not limited to, those from Dr. D.M..  

Moreover, the Board notes that the Veteran has not been afforded a VA examination in connection with his claims for service connection for tinnitus, sleep apnea, and gout.  The Board notes that Veteran is competent to describe his experiences in service as well as his current symptoms. See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they are competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Director of the VA Compensation and Pension Service also observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified. Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  It was noted that delayed-onset tinnitus must also be considered. 

Nevertheless, the evidence of record does not include a medical opinion based on a complete review of the medical evidence addressing whether the Veteran currently has tinnitus that is related to his military service or service-connected hearing loss. 38 C.F.R. § 3.159(c)(4)(i). Therefore, the Board concludes that a VA examination and medical opinion are necessary for the purpose of determining the nature and etiology of any tinnitus, sleep apnea, and gout that may be present.

Accordingly, the claims are REMANDED for the following action:

1.  The RO should also contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's National Guard and Reserve units, and any other appropriate location, to request all service personnel records and service treatment records.  In particular, the RO should request verification of the dates the Veteran's service, including his service in the United State Army and Air Force Reserve and the Army National Guard, to include the dates for each period of active duty, active duty for training, and inactive duty for training that he attended.  The RO should summarize the findings and include a copy of that summary in the claims file.  

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The appellant should be notified of any action to be taken.

2.  The RO should send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to his claims, to include Dr. D.M., who he identified during his January 2011 hearing.   

After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file, and if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.   After completing the development in the foregoing paragraphs, the Veteran should be afforded a VA examination to determine the nature and etiology of any tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions. 

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran currently has tinnitus that is causally or etiologically related to his active duty service or a period of active duty for training or inactive duty for training, including noise exposure.  He or she should also address whether the Veteran's tinnitus is caused or otherwise related to his hearing loss.  In so doing, the examiner should discuss medically known or theoretical causes of tinnitus and describe how tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that current tinnitus was caused by noise exposure in service as opposed to some other cause.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should also be scheduled for a VA examination(s) to determine the nature and etiology of any sleep apnea and gout that may be present.  The entire claims file, including a copy of this remand, must be made available to the examiner(s) for review.  

Each examiner should be asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner should provide a current diagnosis and specifically indicate whether it is at least as likely as not (i.e., there is at least an 50 percent probability) that the Veteran has sleep apnea or gout that was incurred during or is otherwise etiologically related to any period of active duty, active duty for training, or inactive duty for training. 

If it is determined that gout or sleep apnea preexisted any period of active duty service, active duty for training, or inactive duty for training , the examiner should opine as to the likelihood that such preexisting disorder underwent a increase in severity during that period of service.  If the examiner determines that there was an increase in severity, the examiner is asked to specify either that (a) the increase in severity was consistent with the natural progression of the disease or (b) that the increase represented a permanent worsening or "aggravation" of the disease beyond its natural progression.  In making this determination, the examiner should consider that the temporary or intermittent flare-ups of a preexisting injury or disease is not sufficient to be considered "aggravation" unless the underlying condition, as contrasted with symptoms, worsened.

In making these determinations, the examiner is also asked to address the Veteran's own statements regarding the severity and continuity of his symptomatology.

The examiner(s) should prepare a report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner(s) offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  

5.  After completing the requested actions and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority and address all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


